DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 06/14/2019, wherein claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasanen (US 2012/0239771).  
Regarding claim 1, Rasanen discloses a method comprising: 
receiving, by a serving call session control function (S-CSCF) of an IP Multimedia Subsystem (IMS), a registration message for a UE during registration of the UE with the IMS (Rasanen, [0107]-[0108]: S-CSCF receives registration message for a UE via a P-CSCF); 
retrieving, by the S-CSCF, a subscriber type associated with the UE from a Home Subscriber Server (HSS) (Rasanen, [0108]: S-CSCF retrieves the IMSI from the HSS; [0016]: the IMSI comprises a mobile network code (subscriber type)); 
generating, by the S-CSCF, a response message that indicates the subscriber type associated with the UE (Rasanen, [0108]: S-CSCF generates SIP OK message (response message) including the IMSI (subscriber type) of the UE); and 
sending, by the S-CSCF, the response message to a proxy call session control function (P-CSCF) associated with the UE (Rasanen, [0108]).
Regarding claim 2, Rasanen discloses wherein the P-CSCF is configured to select a Policy and Charging Rules Function (PCRF) that is also associated with the subscriber type associated with the UE and to send information about the UE to the PCRF (Rasanen, [0118], [0121]: P-CSCF uses the user identifier/IMSI (subscriber type) to select a PCRF and sends session information (information about the UE) to the selected PCRF
Regarding claim 10, Rasanen discloses an IP Multimedia Subsystem (IMS) comprising (Rasanen, [0084]): 
a proxy call session control function (P-CSCF) associated with a user equipment (UE) (Rasanen, [0107]: UE registers with the IMS network via the P-CSCF); and 
a serving call session control function (S-CSCF) configured to (Rasanen, [0108]): 
receive, during registration of the UE with the IMS, a registration message associated with the UE from the P-CSCF (Rasanen, [0107]-[0108]: S-CSCF receives registration message for a UE via a P-CSCF); 
retrieve a subscriber type associated with the UE from a Home Subscriber Server (HSS) (Rasanen, [0108]: S-CSCF retrieves the IMSI from the HSS; [0016]: the IMSI comprises a mobile network code (subscriber type)); 
generate a response message that indicates the subscriber type associated with the UE (Rasanen, [0108]: S-CSCF generates SIP OK message (response message) including the IMSI (subscriber type) of the UE); and 
send the response message to the P-CSCF (Rasanen, [0108]).
Regarding claim 11, Rasanen discloses wherein the P-CSCF is configured to: 
identify a plurality of Policy and Charging Rules Functions (PCRFs) that are associated with different subscriber types (Rasanen, [0118], [0121]: P-CSCF identifies available PCRFs); 
select a PCRF from the plurality of PCRFs that is associated with the subscriber type associated with the UE (Rasanen, [0118], [0121]: P-CSCF uses the user identifier/IMSI (subscriber type) to select a PCRF); and 
Rasanen, [0121]: P-CSCF sends session information (information about the UE) to the PCRF).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Cai et al. (US 2010/0184403), hereinafter Cai.
Regarding claim 3, Rasanen discloses wherein the S-CSCF generates the response message as a Session Initiation Protocol (SIP) message (Rasanen, [0108]: S-CSCF response is a SIP OK message).
Rasanen does not explicitly disclose wherein the S-CSCF receives the subscriber type associated with the UE from the HSS in a Diameter protocol message.
However, Cai discloses wherein the S-CSCF receives the subscriber type associated with the UE from the HSS in a Diameter protocol message (Cai, [0028], [0033], [0041]: S-CSCF receives a Diameter answer message with an AoC indicator (subscriber type) from a subscriber database (HSS)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Cai before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught 
Regarding claim 4, Rasanen does not explicitly disclose wherein the Diameter protocol message includes the subscriber type in an attribute-value pair, and the SIP message includes the subscriber type in a header field.
However, Cai discloses wherein the Diameter protocol message includes the subscriber type in an attribute-value pair (Cai, [0041]: Diameter SAA message includes the AoC indicator (subscriber type) as an attribute of the User-Data AVP (attribute-value pair)), and the SIP message includes the subscriber type in a header field (Cai, [0047]: S-CSCF inserts the AoC indicator (subscriber type) in the header of a SIP message).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Cai before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include transmitting subscriber related information between IMS elements as attribute-value pairs in Diameter messages, and in the header of SIP messages as taught by Cai.  The motivation for doing so would have been to utilize the standard mechanisms for transmitting information via these protocols.
Regarding claim 12, the limitations have been addressed in the rejection of claim 3.

Claims 5, 6, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Liu (US 2008/0195535).
Regarding claim 5, Rasanen does not explicitly disclose further comprising: identifying, by the S-CSCF, an application server that is associated with the subscriber type associated with the UE; and sending, by the S-CSCF, a third-party registration message about the UE to the application server.
However, Liu discloses further comprising: 
identifying, by the S-CSCF, an application server that is associated with the subscriber type associated with the UE (Liu, [0073]: S-CSCF identifies an AS (application server) associated with the service data (subscriber type) of a UE); and 
sending, by the S-CSCF, a third-party registration message about the UE to the application server (Liu, [0073]: S-CSCF sends a third party registration to the AS (application server)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include enabling the S-CSCF to initiate third party registration with application servers based on user subscription information received from an HSS as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for providing application services to the UE (Liu, [0008]).
Regarding claim 6, Rasanen does not explicitly disclose wherein the third-party registration message identifies the subscriber type associated with the UE to the application server.
Liu, [0073]: the AS (application server) obtains the service data (subscriber type) of the UE from the third party registration).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include providing user service related information to third party application servers as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for charging for services (Liu, [0003]).
Regarding claim 13, the limitations have been addressed in the rejection of claim 5.
Regarding claim 15, Rasanen discloses a method comprising: 
receiving, by a call session control function (CSCF) of an IP Multimedia Subsystem (IMS), a registration message for a UE during registration of the UE with the IMS (Rasanen, [0107]-[0108]: S-CSCF receives registration message for a UE); 
retrieving, by the CSCF, a subscriber type associated with the UE from a Home Subscriber Server (HSS) (Rasanen, [0108]: S-CSCF retrieves the IMSI from the HSS; [0016]: the IMSI comprises a mobile network code (subscriber type)).
Rasanen does not explicitly disclose identifying, by the CSCF, a next element of the IMS that is also associated with the subscriber type associated with the UE; and sending, by the CSCF, a message about the UE to the next element.
However, Liu discloses
Liu, [0073]: S-CSCF identifies an AS (next element) associated with the service data (subscriber type) of the UE); and 
sending, by the CSCF, a message about the UE to the next element (Liu, [0073]: S-CSCF sends a third party registration message for the UE to the AS (next element)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include enabling the S-CSCF to initiate third party registration with application servers based on user subscription information received from an HSS as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for providing application services to the UE (Liu, [0008]).
Regarding claim 16, Rasanen discloses wherein the CSCF is a serving CSCF (S-CSCF) (Rasanen, [0108]). 
Rasanen does not explicitly disclose the next element is an application server that is also associated with the subscriber type associated with the UE, and the message is a third-party registration message sent by the S-CSCF to the application server.
However, Liu discloses the next element is an application server that is also associated with the subscriber type associated with the UE, and the message is a third-party registration message sent by the S-CSCF to the application server (Liu, [0073]: an AS (application server) receives a third party registration message with service data (subscriber type) from an S-CSCF).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include enabling an S-CSCF to provide user service related information to third party application servers as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for charging for services (Liu, [0003]).
Regarding claim 17, the limitations have been addressed in the rejection of claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Nakano et al. (US 2018/0070262), hereinafter Nakano.
Regarding claim 7, Rasanen does not explicitly disclose wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to services of a mobile network operator (MNO) and a second value indicating that the user of the UE subscribes to services of a mobile virtual network operator (MVNO).
However, Nakano discloses wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to services of a mobile network operator (MNO) and a second value indicating that the user of the UE subscribes to services of a mobile virtual network operator (MVNO) (Nakano, [0086]: HSS stores information indicating whether a subscriber has a contract with an MNO or MVNO carrier).
Nakano, [0086], [0023]).
Regarding claim 14, Rasanen does not explicitly disclose wherein the subscriber type is selected from at least a first value and a second value, the first value and the second value being associated with subscribers to different network operators, subscribers to Long-Term Evolution (LTE) services or fifth generation (5G) services, or subscribers to different tiers of subscription plans.
However, Nakano discloses wherein the subscriber type is selected from at least a first value and a second value, the first value and the second value being associated with subscribers to different network operators (Nakano, [0086]: HSS stores information indicating whether a subscriber has a contract with an MNO or MVNO carrier), subscribers to Long-Term Evolution (LTE) services or fifth generation (5G) services, or subscribers to different tiers of subscription plans.
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Nakano before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include enabling the HSS to store information regarding Nakano, [0086], [0023]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Chandramouli et al. (US 2018/0279214), hereinafter Chandramouli.
Regarding claim 8, Rasanen does not explicitly disclose wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a second value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services.
However, Chandramouli discloses wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a second value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services (Chandramouli, [0044], [0054]: a subscription profile indicates whether or not a UE is allowed to use 5G or LTE).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Chandramouli before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include indicating whether a UE is allowed LTE or 5G access Chandramouli, [0054], [0079]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Sharma et al. (US 2011/0149750), hereinafter Sharma.
Regarding claim 9, Rasanen does not explicitly disclose wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to a priority tier subscription plan and a second value indicating that the user of the UE subscribes to a standard tier subscription plan.
However, Sharma discloses wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to a priority tier subscription plan and a second value indicating that the user of the UE subscribes to a standard tier subscription plan (Sharma, [0046]: subscription information indicates whether subscribers are subscribed to a regular service plan (standard tier subscription) or an enhanced service plan (priority tier subscription)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Sharma before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include indicating whether a UE belongs to a regular or enhanced service plan in a subscriber profile as taught by Sharma.  The motivation for Sharma, [0001], [0046]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Liu, and further in view of Walker et al (US 2008/0194255), hereinafter Walker.
Regarding claim 18, Rasanen and Liu do not explicitly disclose wherein the CSCF is an interrogating CSCF (I-CSCF), the next element is a serving CSCF (S-CSCF) that is also associated with the subscriber type associated with the UE, and sending the message about the UE to the next element comprises forwarding, by the I-CSCF, the registration message for the UE to the S-CSCF.
However, Walker discloses wherein the CSCF is an interrogating CSCF (I-CSCF) (Walker, [0049]: I-CSCF receives registration message from a UE), the next element is a serving CSCF (S-CSCF) that is also associated with the subscriber type associated with the UE (Walker, [0050]: I-CSCF selects a S-CSCF with service capabilities fitting those required by the UE (i.e. associated with the subscriber type)), and sending the message about the UE to the next element comprises forwarding, by the I-CSCF, the registration message for the UE to the S-CSCF (Walker, [0051]: I-CSCF forwards the registration message to the selected S-CSCF).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Liu and Walker before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network in which a P-CSCF receives and forwards a registration message from the UE to a S-Walker, [0050]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Liu, and further in view of Nakano.
Regarding claim 19, Rasanen and Liu do not explicitly disclose wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to services of a mobile network operator (MNO) and a second value indicating that the user of the UE subscribes to services of a mobile virtual network operator (MVNO).
However, Nakano discloses wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to services of a mobile network operator (MNO) and a second value indicating that the user of the UE subscribes to services of a mobile virtual network operator (MVNO) (Nakano, [0086]: HSS stores information indicating whether a subscriber has a contract with an MNO or MVNO carrier).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Liu and Nakano before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Liu, to include enabling the HSS to store information regarding Nakano, [0086], [0023]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Liu, and further in view of Chandramouli.
Regarding claim 20, Rasanen and Liu do not explicitly disclose wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a second value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services.
However, Chandramouli discloses wherein the subscriber type is selected from at least a first value indicating that a user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a second value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services (Chandramouli, [0044], [0054]: a subscription profile indicates whether or not a UE is allowed to use 5G or LTE).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Liu and Chandramouli before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Liu, to include indicating whether a UE is allowed LTE or 5G access in a subscriber profile as taught by Chandramouli, in order to notify Chandramouli, [0054], [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESA M KENNEDY/Examiner, Art Unit 2458